UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7523



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD RAY GRAYSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-99-61, CA-01-213)


Submitted:   December 19, 2002            Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald Ray Grayson, Appellant Pro Se.     Douglas Scott Broyles,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Ray Grayson seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Grayson has not made a substantial showing

of the denial of a constitutional right.    See United States v.

Grayson, Nos. CR-99-61; CA-01-213 (W.D.N.C. filed Sept. 17, 2002 &

entered Sept. 18, 2002).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2